Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 5: The prior art, taken alone or in combination, fails to teach that the filling port opens to a portion of the molding wall portion facing the supporting region; in combination with other claimed elements as set forth in claims 1 and 5, respectively.

The closest prior art is Ogasawara et al. (JP 2017-053615 A, hereinafter Ogasawara, cited by applicant, See US 2018/0252432 A1 for English translation). Ogasawara teaches a heater unit casting mold (Fig. 4A-C, item 60) for molding a cast becoming the heater unit part by filling molten metal into an internal space in which a heater (item 21) is installed, wherein the heater unit casting mold comprising a molding wall portion (walls of item 60) configured to form the internal space (item 60a), a supporting portion (item 60b) configured to support the heater to the molding wall portion, and a filling port (para. 59) configured to allow the molten metal to flow into the internal space, wherein the heater has a fixed portion (item 21b) configured to be supported by the supporting portion, and an extending portion (item 21c) configured to be extended from the fixed portion, the internal space has: a supporting region (region near item 21b) configured to accommodate the fixed portion; and an extending region (region near item 21c) configured to accommodate the extending portion, the supporting region and the extending region are arranged so as to be aligned in a direction perpendicular to a flowing direction of the molten metal.
However, Ogasawara fails to teach or suggest that the filling port opens to a portion of the molding wall portion facing the supporting region.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

2/19/2021